Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 22, 2021

                                     No. 04-20-00361-CV

   Rogelio DE HOYOS, Dianaly De Hoyos, San Juanita Garcia, RDH Cattle Co., RDH Site
                     Concrete Company and all other Occupants,
                                   Appellants

                                              v.

 Jose Luis CRUZ, Individually and as the Independent Administrator of the Estate of Enedina
                                           Cruz,
                                          Appellee

                        From the County Court, Brooks County, Texas
                               Trial Court No. 20-01217-CV
                         The Honorable Eric Ramos, Judge Presiding


                                       ORDER

       Appellee’s brief was due on February 18, 2021, after receiving a thirty day extension of
time. On February 16, 2021, appellee filed a second motion for extension of time requesting a
seven day extension to file his brief. After consideration, we GRANT the motion and ORDER
appellee to file the brief by February 24, 2021.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court